Citation Nr: 0005315	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-37 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Seattle Regional Office (RO) August 1995 rating decision 
which denied a request to reopen claims of service connection 
for diabetes mellitus, a prostate disorder and a skin 
condition.

By May 1998 supplemental statement of the case, the RO 
reopened and denied the veteran claims of service connection 
for a prostate disorder and a skin condition.  However, the 
U.S. Court of Appeals for Veterans Claims has held that the 
Board does not have jurisdiction to consider a claim which 
has been finally adjudicated unless new and material evidence 
has been submitted.  Thus, the Board must first determine 
whether new and material evidence has been submitted before 
proceeding to decide a case on the merits, regardless of the 
RO determination.  Barnett v. Brown, 8 Vet. App 1 (1995).  As 
such, the preliminary issue before the Board with respect to 
the claims of service connection for a skin condition and a 
prostate disorder remains one of newness and materiality, as 
set forth on the title page of this decision.

Subsequent to the issuance of the last supplemental statement 
of the case, copies of the veteran's service medical records 
and medical records from Madigan Army Medical Center were 
associated with the claims folder.  The RO did not issue a 
supplemental statement of the case; however, as these records 
are duplicative of material which was already of record, they 
need not be referred to the RO for inclusion in another 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37, 20.1304 (1999).

FINDING OF FACT

The Board denied the veteran's claims of service connection 
for diabetes mellitus, a prostate disorder and a skin 
condition in August 1987; additional evidence submitted since 
the August 1987 decision is cumulative of evidence previously 
considered, it is neither competent nor probative of the 
material matters for which the claims were previously denied, 
and it is not so significant that it must be considered to 
fairly decide the merits of the claims.


CONCLUSION OF LAW

As the evidence received since the Board's August 1987 denial 
of the claims of service connection for diabetes mellitus, a 
prostate disorder and a skin condition is not new and 
material, the decision is final and the claims are not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has diabetes mellitus, a 
prostate disorder and a skin condition which are of service 
onset.  He asserts that his prostate disorder and skin 
condition result from Agent Orange exposure while serving in 
Vietnam.  He maintains that he submitted new and material 
evidence to warrant reopening of his claims of service 
connection for diabetes mellitus, a prostate disorder and a 
skin condition.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, such as diabetes mellitus, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1999) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(e) (1999).  Chloracne, or other 
acneform disease, as well as acute and subacute peripheral 
neuropathy may be presumed to have been incurred during 
active military service as a result of exposure to Agent 
Orange if it is manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

Once there has been an administratively final denial of a 
claim, whether by an RO or the Board, a claimant must submit 
new and material evidence in order to have VA reopen and 
review the former disposition of that claim.  38 U.S.C.A. 
§ 5108.

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
This definition of new and material evidence was recently 
endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

I.  Diabetes Mellitus

In August 1987, the Board denied the veteran's claim of 
service connection for diabetes mellitus.  In denying service 
connection, the Board observed that the veteran's diabetes 
mellitus was not evident in service or manifest to a 
compensable degree within the year following his service 
separation.

The relevant evidence which was of record at the time of the 
August 1987 Board decision included the veteran's service 
medical records which are negative for any report or clinical 
finding of diabetes mellitus.

Medical records, dated from September 1975 to December 1984, 
from Madigan Army Medical Center (AMC) show that, in December 
1984, the veteran was assessed as having had non-insulin 
dependent diabetes mellitus since 1981.

VA outpatient treatment records, dated from June 1984 to 
October 1985, show that, in June 1984, it was noted that the 
veteran had a history of being a diabetic.

On VA medical examination in April 1986, the veteran was 
diagnosed as having a good history of diabetes.  It was noted 
that he had had elevated blood sugars in 1981, and that he 
may have had elevated blood sugar levels for a substantial 
period of time prior to 1981.

At a February 1987 hearing, the veteran testified that his 
diabetes mellitus was first shown in 1981.

Relevant evidence added to the record since the Board's 
August 1987 decision includes copies of private medical 
records, dated from October 1971 to February 1985, which do 
not reveal the presence of diabetes nor do they show that the 
veteran reported having diabetes on examination in October 
1971 and November 1978.  Examination reports in 1984 show 
that he reported that he was a diabetic.

Medical records, dated from October 1977 to August 1997, from 
Madigan AMC, show that the veteran was assessed as having 
diabetes mellitus on many occasions.

At a January 1996 hearing, the veteran testified that he 
first noticed his diabetes mellitus in February 1981.

On VA agent orange examination in August 1997, the veteran 
was diagnosed as having diabetes mellitus.

On review of the foregoing, it is apparent that the veteran 
has not presented new and material evidence to warrant a 
reopening of his claim of service connection for diabetes 
mellitus.  In particular, the private medical records are new 
as they were not of record at the time of the prior denial.  
However, they are not material as they do not demonstrate 
that the veteran's diabetes mellitus was evident in service 
or manifest to a compensable degree within the year following 
his service separation.  Rather, they show that he did not 
report that he had diabetes until 1984.  Moreover, these 
records are also essentially cumulative as the Board was 
aware that the veteran had diabetes at the time of the August 
1987 denial.

The medical records from Madigan AMC and the August 1997 VA 
agent orange examination report are new; however, these 
records are not probative or material as they show symptoms, 
treatment and recommendations at a time years after the 
veteran's separation from service, and do not relate diabetes 
mellitus to his period of active service or the one year 
presumptive period immediately thereafter.  In addition, they 
are cumulative because, as reported above, the Board was 
aware that he had diabetes at the time of the August 1987 
denial.

II.  Prostate Disorder

In its August 1987 decision, the Board denied the veteran's 
claim of service connection for a prostate disorder.  In so 
doing, the Board noted that the veteran's in-service prostate 
problems had been acute, and resolved without any residual 
disability.  It also indicated that post-service medical 
records had not demonstrated that the veteran had a chronic 
prostate disorder which was of service origin.

The relevant evidence which was of record at the time of the 
August 1987 Board decision included the veteran's DD Form 214 
which shows that he served on active duty in the Republic of 
Vietnam.

The veteran's service medical records show he was treated for 
gonorrhea of the urethra in March and September 1949.  In May 
1950 and January 1953 he was assessed as having acute 
urethritis due to gonococcus.  January and February 1970 
records show that he was assessed as having prostatitis.  It 
was noted that he had prostate difficulty since 1966.  His 
April 1971 service retirement medical examination shows that 
a clinical evaluation of his prostate revealed normal 
findings.  In the accompanying Report of Medical History, he 
indicated that he had not had frequent or painful urination.

Medical records, dated from September 1975 to December 1984, 
from Madigan AMC show that the veteran was seen with 
complaints of voiding problems on occasion.  They also show 
that he was assessed as having benign prostatitic hypertrophy 
in July 1978.

VA outpatient treatment records, dated from June 1984 to 
October 1985, do not show that the veteran received any 
treatment for a prostate disability.

On VA medical examination in April 1986, a clinical 
evaluation of the veteran's prostate revealed normal 
findings.  It was noted that he had experienced frequency, 
hesitancy and urgency from 1966 to 1981.  It was also noted 
that he no longer experienced any hesitancy, but that he 
continued to experience nocturia one or two times per night 
as well as some occasional voiding problems.

At the February 1987 hearing, the veteran testified that he 
had been treated for prostate problems on many occasions 
during his period of service.  He also testified that he 
continued to experience prostate problems and that their 
onset was in 1966.  He reported that his prostate was normal 
at the time of his service retirement examination because he 
had taken antibiotics.

Relevant evidence added to the record since the Board's 
August 1987 decision includes copies of private medical 
records, dated from October 1971 to February 1985, which show 
that the veteran was assessed as having benign prostatic 
hypertrophy in July 1978.

Medical records, dated from October 1977 to August 1997, from 
Madigan AMC show that the veteran was seen with complaints of 
voiding difficulties on occasion.  They also show that he had 
a transurethral resection of his prostate in 1991.

At a January 1996 hearing, the veteran testified that he 
treated his prostatitis with various medications.  He also 
stated that his prostate had been scraped and that he had 
prostate problems since his service separation.  He indicated 
his belief that his prostatitis was the result of his Agent 
Orange exposure in 1966.

On VA agent orange examination in August 1997, the veteran 
was diagnosed as having benign prostatic hypertrophy, 
transurethral resection of the prostate in 1991 and no 
evidence of cancer.

On June 1998 telephonic consultation report, a physician 
indicated that the veteran's medical records were reviewed, 
revealing that he had been diagnosed as having an enlarged 
prostate gland in 1970, and that he was referred to a 
urologist at the time who believed his prostate was normal 
and that his symptoms (urinary urgency, frequency, and 
retention) were due to excessive caffiene use.  The physician 
also indicated that, in 1991, the veteran was diagnosed as 
having benign prostatic hypertrophy and underwent a 
transurethral resection of the prostate.

Based on the foregoing, the Board finds that the veteran has 
not presented new and material evidence to warrant a 
reopening of his claim of service connection for a prostate 
disorder.  In particular, the private medical records are 
cumulative as the Board was aware that the veteran had been 
assessed as having benign prostatic hypertrophy in July 1978 
at the time of the prior denial.

The medical records from Madigan AMC and the August 1997 VA 
agent orange examination report are new as they were not of 
record previously; they show that the veteran underwent a 
transurethral resection of the prostate in 1991, and that he 
was diagnosed as having benign prostatic hypertrophy in 1997; 
however, these records are not probative or material as they 
relate to the nature of the veteran's prostate disorder many 
years after his separation from service.  In addition, they 
do not, in any way, establish that his prostate disorder was 
related to service or the prostate difficulty for which he 
was treated therein.  As such, they are relevant only as to 
the nature of his prostate disorder many years after his 
separation from service.

The Board observes that the recently-furnished, June 1998 
telephonic consultation report from a physician is cumulative 
as the Board was aware of the veteran's in-service prostate 
problems in August 1987.  Moreover, the physician's assertion 
that the veteran was diagnosed as having benign prostatic 
hypertrophy in 1991 is not probative or material as it 
relates to the nature of his prostate many years after his 
service separation and does not, in any way, establish that 
it is of service origin.

III.  Skin Condition

In August 1987, the Board denied the veteran's claim of 
service connection for a skin condition.  In denying service 
connection, it was indicated that the veteran's 
in-service skin problems were acute, transitory and resolved 
without sequelae.  It was also noted that his post-service 
skin disability was not clinically demonstrated until years 
after his service separation in 1977.

The relevant evidence of record at the time of the August 
1987 Board decision included the veteran's DD Form 214 which, 
as reported earlier, shows that he served on active duty in 
the Republic of Vietnam.

The veteran's service medical records reveal that, in July 
1950, he was treated for a laceration on his left foot which 
was caused by a fungus infection.  In August 1950, he was 
assessed as having a blister on his left foot.  A July 1951 
record shows that he was treated for a rash on his fingers.  
In April 1952, it was noted that he had a skin lesion on his 
left small finger.  In May 1954, he was seen with complaints 
of itching on his skin and face.  It was noted that this may 
have been caused by soap and water.  A March 1964 record 
shows that he was assessed as having athlete's foot.  In 
November 1968, he was seen with complaints of probable 
dermatitis on his penis.  His April 1971 service retirement 
medical examination shows that a clinical evaluation of his 
skin was normal.  In the accompanying Report of Medical 
History, he indicated that he had not had any skin diseases.

Medical records, dated from September 1975 to December 1984, 
from Madigan AMC, show that the veteran was seen with 
complaints of a rash in February 1977.  The assessment was 
possible shingles.  Later that month, he reported that he had 
penile lesions.  He also reported that he had been treated 
for penile lesions in 1964 and 1968.  In October 1977, he 
underwent biopsies and was assessed as having granulomatous 
dermatosis, parakeratosis and acanthosis.

VA outpatient treatment records, dated from June 1984 to 
October 1985, show that the veteran was assessed as having a 
recurrent rash in October 1985.

On VA medical examination in April 1986, a clinical 
evaluation of the veteran revealed that he had multiple scars 
and two small ulcerated lesions beneath the foreskin of his 
penis.

At the February 1987 hearing, the veteran testified that he 
had skin problems which began during his service in Vietnam 
in 1966.

Relevant evidence added to the record since the Board's 
August 1987 decision includes copies of private medical 
records, dated from October 1971 to February 1985, which show 
that the veteran was assessed as having an occasional rash or 
dermatitis due to dust.  They also show that, in November 
1979, he reported that he had skin problems which began in 
1966 in Vietnam.

Medical records, dated from October 1977 to August 1997, from 
Madigan AMC, show that the veteran was assessed as having 
granulomatous dermatosis, parakeratosis and acanthosis in 
October 1977.

At a January 1996 hearing, the veteran testified that he 
treated his dermatitis with ointment, but that he continued 
to experience some dermatological problems.  He also 
testified that the skin on his penis sometimes became 
swollen.

On VA agent orange examination in August 1997, the veteran 
was diagnosed as having bilateral posterior calf eczema, 
residual hyperpigmentation and keratosis of the right foot 
and status post recurrence of a penile rash not present.

The Board finds that the veteran has not presented new and 
material evidence to warrant a reopening of his claim of 
service connection for a skin condition.  In particular, 
while the private medical records are new, as they were not 
of record previously, they are not probative or material as 
they do not demonstrate that the rash and dermatitis are 
related to service or the skin problems for which he was 
treated therein.  Rather, they show that they are related to 
post-service exposure to dust.  Moreover, although they 
reflect that he reported that his skin problems began in 1966 
in Vietnam, they are also cumulative as such concerns were 
known by the Board at the time of the prior denial.

The medical records from Madigan AMC are cumulative as the 
Board was aware that the veteran had been assessed as having 
granulomatous dermatosis, parakeratosis in October 1977 at 
the time of the prior denial.

The August 1997 VA agent orange examination report is new as 
it was not available for the Board's review at the time of 
the prior denial; yet, it is not probative or material as it 
relates to the nature of the veteran's skin condition years 
after his separation from service.  In addition, it does not 
show that his skin condition was, in any way, related to 
service or the skin conditions for which he was treated 
therein.  Thus, it is relevant only as to the nature of his 
skin disorder years after his service separation.

IV.  Additional Matters

The Board notes that the veteran's testimony at his January 
1996 hearing is new evidence in that it provides greater 
detail as to his belief that his diabetes mellitus, prostate 
disorder and skin condition were incurred in service; 
however, it is also essentially cumulative as such concerns 
were known at the time of the prior denial.  Also, as a 
layman, he is not competent to give an opinion on matters 
requiring medical knowledge or experience, such as the 
etiology of his diabetes mellitus, prostate disorder and skin 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

To summarize, the Board finds the additional evidence that 
the veteran has submitted in support of his claims of service 
connection for diabetes mellitus, a prostate disorder and a 
skin condition is either cumulative of prior evidence, or 
neither competent nor probative of the material matters for 
which the claims were previously denied.  The "new" 
evidence submitted is not "material" because by itself, or 
in connection with evidence previously assembled, it is not 
so significant that it must be considered to fairly decide 
the merits of the claims.  Therefore, the Board finds that 
the evidence submitted is not new and material and the claims 
of service connection for diabetes mellitus, a prostate 
disorder and a skin condition are not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Board has also considered the veteran's contentions 
regarding how his prostate disorder and a skin condition 
result from his exposure to Agent Orange during his period of 
active duty service in Vietnam.  However, while it is 
undisputed that he served in Vietnam, he has not submitted 
any evidence of a diagnosis of a prostate disorder or skin 
condition for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 
38 C.F.R.  3.307(a)(6), 3.309(e).  In addition, he has not 
submitted any competent medical evidence which shows that his 
prostate disability and skin condition are medically related 
to any in-service exposure to an herbicide agent.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
diabetes mellitus is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
prostate disorder is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
skin condition is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

